Exhibit 10.1



CONTRIBUTION AGREEMENT

          This CONTRIBUTION AGREEMENT (“Agreement”) is effective as of August 8,
2008 (the “Effective Date”) by and between Geron Corporation, a Delaware
corporation (“Geron”), and ViaGen, Inc., an Arizona corporation (the “Company”).

RECITALS

1.        WHEREAS, Geron owns 4,990 shares of the Common Stock of Start
Licensing, Inc., a Delaware corporation (“Start”), comprising 49.9% of the
issued and outstanding shares of Start (the “Stock”); and

2.        WHEREAS, Geron wishes to contribute all of its rights, title and
interest in the Stock to the Company in exchange for the Company’s issuing to
Geron 2,982,648 shares of the Company’s Series A Preferred Stock (the “Shares”).

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants, and agreements herein contained, Geron and the Company
agree as follows:

ARTICLE 1
CONTRIBUTION OF STOCK & ISSUANCE OF SHARES

1.1       Contribution of Stock.  Subject to the terms and conditions of this
Agreement, as of the Effective Date, Geron hereby assigns, transfers, and
delivers to the Company, as a contribution, all of the Stock. Upon execution of
this Agreement, Geron will deliver the certificates representing the Stock,
endorsed to the Company.

1.2       Issuance of Shares.  Upon the contribution of the Stock by Geron, and
as of the Effective Date, the Company will issue the Shares to Geron.

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF GERON

2.1       Authority.  Geron has the corporate power, capacity and authority to
execute and deliver this Agreement and any other certificate, agreement,
document or other instrument to be executed and delivered in connection with the
transactions contemplated by this Agreement and to perform Geron’s obligations
under this Agreement and to consummate the transactions contemplated hereby and
thereby. This Agreement has been duly executed and delivered and constitutes the
legal, valid, and binding obligation of Geron, enforceable in accordance with
its terms.

2.2       Ownership of Stock.  Geron is the legal and beneficial owner of the
Stock and such Stock constitutes all the shares of Start Common Stock owned by
Geron. Geron holds the Stock free and clear of all liens, encumbrances,
restrictions and claims of every kind.  Geron has the legal right, power and
authority to enter into this Agreement and to sell, assign, transfer and convey
the Stock pursuant to this Agreement and the delivery to the Company of the
Stock pursuant to the provisions of this Agreement will transfer to the Company
valid title thereto, free and clear of all liens, encumbrances, restrictions and
claims of every kind.  There are no outstanding options, warrants, rights,
calls, commitments, conversion rights, rights of exchange, plans or other
agreements of any character providing for the purchase or sale of any Stock by
Geron.

--------------------------------------------------------------------------------



2.3       Government Filings; No Violation.  No notices, reports or other
filings are required to be made with, nor are any consents, registrations,
approvals, permits or authorizations required to be obtained by Geron from any
governmental entity in connection with the execution and delivery of this
Agreement and the consummation by Geron of the transactions contemplated hereby,
except those that the failure to make or obtain are not, individually or in the
aggregate, reasonably likely to prevent, materially delay or materially impair
(i) Geron’s ability to consummate the transactions contemplated by this
Agreement; (ii) the Company’s ability to acquire ownership of the Stock, free
and clear of any encumbrances; or (iii) the ability of the Company, following
the transactions contemplated herein, to conduct any material business or
operations of Start in any jurisdiction where such business or operations are
now being conducted.

2.4       No Violations.  The execution, delivery and performance of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, constitute or result in (i) a breach or violation of, or a default
under, any of Geron’s governing documents; (ii) a breach or violation of, or a
default under, the acceleration of any obligations under, or the creation of an
encumbrance on any assets of Geron pursuant to any contract, mortgage,
agreement, deed of trust, license, lease or other instrument, arrangement,
commitment, obligation, or restriction (“Contracts”) that is binding upon Geron
or any Law or governmental or non-governmental permit or license to which Geron
is subject; or (iii) any change in the rights or obligations of any party under
any of Geron’s Contracts, except, in the case of clause (ii) or (iii) above, for
any breach, violation, default, acceleration, creation or change that,
individually or in the aggregate, is not reasonably likely to prevent,
materially delay or materially impair (1) Geron’s ability to consummate the
transactions contemplated by this Agreement, (2) Company’s ability to acquire
ownership of the Stock, free and clear of any encumbrances; or (3) the ability
of the Company, following consummation of the transactions contemplated herein,
to conduct any material business or operations of Start in any jurisdiction
where such business or operations are now being conducted. For the purposes of
this Agreement, “Law” means ordinances, rules, regulations, bylaws, and codes of
all governmental and regulatory authorities, whether federal, state, or local.

2.5       Litigation.  There is no civil, criminal or administrative suit,
action, proceeding, investigation, review or inquiry pending or, to Geron’s
knowledge after due inquiry, threatened against or affecting Geron or any of its
properties or rights, nor is there any judgment, decree, injunction, rule or
order of any governmental entity or arbitrator outstanding against or affecting
Geron or any of its properties or rights, except such that are not, individually
or in the aggregate, reasonably likely to prevent, materially delay or
materially impair (i) Geron’s ability to consummate the transactions
contemplated by this Agreement; (ii) the Company’s ability to acquire ownership
of all the Stock, free and clear of any encumbrances; or (iii) the ability of
the Company, following the consummation of the transaction contemplated by this
Agreement, to conduct any material business or operations of the Start in any
jurisdiction where such business or operations are now being conducted.

2

--------------------------------------------------------------------------------



2.6       Compliance with Law.  Geron is not in violation of any Law, except for
violations or possible violations that, individually or in the aggregate, are
not, individually or in the aggregate, reasonably likely to prevent, materially
delay or materially impair (i) Geron’s ability to consummate the transactions
contemplated by this Agreement; (ii) the Company’s ability to acquire ownership
of the Stock, free and clear of any encumbrances; or (iii) the ability of the
Company, following the consummation of the transactions contemplated by this
Agreement, to conduct any material business or operations of Start in any
jurisdiction where such business or operations are now being conducted.

2.7       Brokers and Finders.  Geron has not employed any broker or finder or
incurred any liability for any brokerage fees, commissions or finders’ fees in
connection with the transactions contemplated by this Agreement.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

3.1       Authority.  The Company has the corporate power, capacity and
authority to execute and deliver this Agreement and any other certificate,
agreement, document or other instrument to be executed and delivered in
connection with the transactions contemplated by this Agreement and to perform
the Company’s obligations under this Agreement and to consummate the
transactions contemplated hereby and thereby. This Agreement has been duly
executed and delivered and constitutes the legal, valid, and binding obligation
of the Company, enforceable in accordance with its terms.

3.2       Issuance and Delivery of Shares.  The Shares have been duly authorized
and, when issued and paid for in compliance with the provisions of this
Agreement, will be validly issued, fully paid and nonassessable.

ARTICLE 4
SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION

4.1       Survival.  The covenants, agreements, representations, and warranties
of Geron contained herein or in any certificate or other writing delivered
pursuant hereto or in connection herewith shall survive the Effective Date.

4.2       Indemnification by Geron.  Geron hereby agrees to indemnify the
Company against and agrees to hold it harmless from any and all damage, loss,
liability and expense (including, without limitation, reasonable expenses of
investigation and attorneys' fees and expenses in connection with any action,
suit, proceeding, claim, investigation or other loss) incurred or suffered by
the Company arising out of any breach of any covenant, agreement, warranty or
representation or any inaccuracy or omission in any representation or warranty
made by Geron pursuant to this Agreement.

4.3       Indemnification by Company. The Company hereby agrees to indemnify
Geron against and agrees to hold it harmless from any and all damage, loss,
liability and expense (including, without limitation, reasonable expenses of
investigation and attorneys' fees and expenses in connection with any action,
suit, proceeding, claim, investigation or other loss) incurred or suffered by
Geron arising out of any breach of any covenant, agreement, warranty or
representation or any inaccuracy or omission in any representation or warranty
made by the Company pursuant to this Agreement.

3

--------------------------------------------------------------------------------



ARTICLE 5
MISCELLANEOUS PROVISIONS

5.1       Amendment and Modification.  This Agreement may be amended, modified,
or supplemented only by written agreement of the parties hereto.

5.2       Waiver of Compliance; Consents.  Any failure of a party to comply with
any obligation, covenant, agreement, or condition herein may be waived by the
other party; provided, however, that any such waiver may be made only by a
written instrument signed by the party granting such waiver, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement, or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.  Whenever this Agreement requires
or permits consent by or on behalf of any party hereto, such consent shall be
given in writing in a manner consistent with the requirements for a waiver of
compliance as set forth in this Section 5.2.

5.3       Assignment.  This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  Nothing in this Agreement, expressed or
implied, is intended or shall be construed to confer upon any person other than
the parties, any successors any rights, remedy, or claim under or by reason of
this Agreement or any provisions herein contained.

5.4       Expenses.  All fees and expenses (including all fees of legal counsel
and accountants) incurred by any party in connection with the negotiation and
execution of this Agreement and the other agreements contemplated herein shall
be borne by the party incurring such fees and expenses.

5.5       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona (without regard to its
conflicts of law doctrines).

5.6       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

5.7       Specific Performance.  Each of the parties acknowledge that money
damages would not be a sufficient remedy for any breach of this Agreement and
that irreparable harm would result if this Agreement were not specifically
enforced.  Therefore, the rights and obligations of the parties under this
Agreement shall be enforceable by a decree of specific performance issued by any
court of competent jurisdiction, and appropriate injunctive relief may be
applied for and granted in connection therewith.  A party’s right to specific
performance shall be in addition to all other legal or equitable remedies
available to such party.

5.8       Headings.  The article and section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

4

--------------------------------------------------------------------------------



5.9       Entire Agreement.  This Agreement, including the exhibits, schedules,
and other documents and instruments referred to herein embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

5.10      Severability.  If any one or more provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal, or unenforceable provision had never
been contained herein.



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

GERON

Geron Corporation, a Delaware corporation



By: /s/ David L. Greenwood              



Name:  David L. Greenwood

Title: Executive Vice President and Chief Financial Officer





COMPANY

VIAGEN, INC., an Arizona corporation



By:  /s/ Mark Walton                              

          Mark Walton, President



5